Filed 9/16/20 Marriage of Nott CA2/5
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
       California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
       opinions not certified for publication or ordered published, except as specified by rule
       8.1115(b) . This opinion has not been certified for publication or ordered published for
       purposes of rule 8.1115.


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                           DIVISION FIVE

       In re Marriage of DAVID MICHAEL                                B293055
       and SUE NOTT.
                                                                      (Los Angeles County
                                                                      Super. Ct. No. VD082768)
       DAVID MICHAEL NOTT,

               Petitioner and Respondent,

       v.

       SUE NOTT,

               Appellant.


             APPEAL from a judgment of the Superior Court of Los
       Angeles County, Charles Clay III, Judge. Affirmed in part,
       reversed in part, and remanded.
             Sue Nott, in pro. per., for Appellant.
             Gilligan Frisco & Trutanich, John J. Gilligan, for
       Petitioner and Respondent.
      Eighteen years after they married, David Nott (David) filed
a petition in court to dissolve his marriage to Sue Nott (Sue).
Seven years later, their divorce proceedings were still ongoing. In
this appeal (the second to arise from the dissolution proceedings),
Sue challenges aspects of the judgment of dissolution and several
postjudgment orders. The majority of Sue’s appellate claims are
untimely or arise from unappealable orders. Our consideration of
the issues on the merits is therefore limited to her appeal of
family court orders imposing sanctions on her.



                       I. BACKGROUND
      A. The Dissolution Petition and Judgment1 David
      and Sue were married in 1995. They had two
children, Ryan (born in 1998) and S.N. (born in 2002). Ryan
suffers from muscular dystrophy, which means he needs ongoing
support. David filed a petition for dissolution of the marriage in
November 2013.
      A trial on the dissolution petition was set for March 14,
2016. By that time, Sue was represented by her fourth attorney.
Sue did not appear in court on the morning of trial and her
attorney made an oral motion to continue due to her absence.
Counsel did not give a reason for Sue’s absence and David
opposed the request. In arguing against a continuance, David
stated that each time Sue obtained a new attorney, the parties
would reach a settlement, David’s attorney would draft a
stipulated judgment, and Sue would then refuse to sign it and
retain new attorney. David argued a continuance would only
increase the costs to the parties and would not change the trial


1     A more detailed account of the proceedings appears in this
court’s prior opinion addressing Sue’s last appeal (In re Nott,
Dec. 5, 2018, B283679 [nonpub. opn.]). We summarize the
pertinent events, drawing on our prior opinion.

                                 2
results. The family court denied the motion to continue, finding
no good cause shown.
      The matter proceeded to trial with David, his attorney, and
Sue’s attorney present. The court dissolved the marriage, granted
the parties joint legal custody of the children, and awarded
physical custody of the children to Sue. The court also made a
series of related orders, including an order for David to pay
spousal and child support, an order directing the parties to share
uninsured medical expenses and childcare costs, and orders
regarding the family home and Sue and David’s respective
retirement plans.
      Sue filed a motion for new trial in May 2016. The court
issued a minute order denying that motion in early July, and
David filed and served a notice of ruling a few days later.
      The family court entered the judgment of dissolution on
October 12, 2016. Regarding the parties’ pension and defined
benefit plans, the judgment provisionally awards them separate
interests equal to one-half of benefits accrued or to be accrued
under each of three relevant plans. It further orders the parties’
interests in the plans should be divided pursuant to a Qualified
Domestic Relations Order (QDRO). Sue and David were to agree
upon a person experienced in preparing QDROs, who would
prepare the orders and obtain approval from the respective plans.
The family court retained jurisdiction over the preparation or
amendment of any QDROs. It also retained jurisdiction to make
orders and determinations to enforce the terms of the judgment,
resolve disputes concerning its terms, and resolve other matters
subject to the court’s jurisdiction.

      B.    Hearings and Orders Leading to the Prior Appeal
      In September 2016, Sue filed an ex parte application
seeking adult child support for Ryan, who was about to turn
18 years old. The family court found there was no basis for
proceeding ex parte and set the request for order for a regular

                                 3
noticed hearing. In the meantime, David filed a responsive
declaration in which he requested attorney fees under a
provision of the Family Code that authorizes such an award
where the conduct of a party or attorney frustrates the policy of
the law to promote settlement of litigation and to reduce the cost
of litigation (Fam. Code, § 271).
        Before the hearing to consider adult child support, Sue
filed another request for order, this one asking the court to rule
on various issues concerning custody of the children, the
parenting schedule, spousal support, child support, adult child
support, and attorney fees, among other things.
        The family court held a hearing on Sue’s order requests and
David’s request for sanctions in March 2017. The court took Sue’s
request for an order on custody off calendar because the parties
had not attended mediation. The court denied the remainder of
her requests. The court also imposed $15,000 in sanctions against
Sue, finding her various order requests were essentially requests
for reconsideration of the orders made at trial and largely
frivolous.
        Sue noticed an appeal from these rulings. In this court’s
prior unpublished opinion, we reversed the order denying Sue’s
request for an adult child support order. We remanded with
directions to enter an order requiring David to continue to pay
child support for Ryan, effective as of Ryan’s 18th birthday, until
further court order. (In re Nott, Dec. 5, 2018, B283679 [nonpub.
opn.].) We otherwise affirmed, including as to the family court’s
denial of Sue’s request for spousal support and its order
imposing Family Code section 271 sanctions on Sue.

      C.     Subsequent Requests and Orders
             1.    David’s request for domestic relations orders
      In November 2017, David filed a request for an order
asking the family court to enter, without Sue’s signature,
domestic relations orders that had been prepared by a QDRO


                                 4
attorney. David also sought attorney fees incurred in connection
with his request that the court enter such an order.
       According to the declaration and exhibits David filed with
his request, David’s attorney had prepared a QDRO for David’s
annuity plan but Sue refused to sign it. Sue instead selected a
QDRO attorney to prepare the three QDROs the parties needed.
She and David were to share the attorney fees. That QDRO
attorney prepared the documents as planned, but two months
later, Sue informed the attorney she selected that she would not
approve the QDROs because they did not contain all the
suggested language provided by the pension plans. The attorney
explained the suggested language was a guideline not a
requirement and informed Sue he would send the documents to
the pension plan administrators for preapproval once Sue and
David had reviewed them. He further explained that if the plan
attorneys asked him to make any changes to the drafts, he
would do so before either Sue or David signed them. (He added
he would charge an additional fee if he were unnecessarily
forced to spend extra time completing the QDROs.) Sue later
sent the attorney additional input and questions regarding the
drafts and he responded by sending her editable copies of the
QDROs he prepared with an invitation to make any changes she
desired. Sue, however, did not make any revisions nor did she
authorize the attorney to send the QDROs to the plan attorneys.
       Sue’s responsive declaration described her interactions
with the QDRO attorney in detail and contended the attorney
failed to address her concerns regarding potential QDRO
qualification issues. Sue also described correspondence she
personally exchanged with counsel for one of the plans. Sue
stated that following the attorney’s email inviting her to modify
the QDROs herself, she realized he was not the right attorney for
the job, began looking for a different attorney, and retained
another firm to prepare the QDROs. Sue informed David she had
done so in January 2018. Sue objected to David’s request for

                                5
sanctions, asserting she had been proactive and involved in the
QDRO process and denying she had acted in bad faith or
employed delaying tactics.
      David filed a reply contesting certain aspects of Sue’s
account. David asserted that he had been unaware Sue was
unhappy with the prior QDRO counsel, that Sue had not
consulted with him about retaining new counsel, and that he
did not know the identity of new counsel.

            2.     Sue’s request for orders regarding the
                   family home and Ryan’s care
      Before the family court held a hearing on David’s request
to enter domestic relations orders, Sue filed a separate request
for order to be heard at the same time. That request asked the
court to order the sale of the Nott family home, asserting David
had agreed to sell his interest to her for $84,000. Sue’s
supporting declaration contended, in short, that David had
agreed to sell her his interest in the family home in exchange for
$84,000 but his attorney later insisted the agreement required
Sue to refinance the mortgage to remove David’s name from the
loan. She asked the court to approve the exchange without the
refinance. Sue also separately asked the court to issue a writ of
execution in the amount of $3,740.27,2 which Sue represented
was David’s portion of costs incurred to care for Ryan.
      David filed a responsive declaration asking the court to deny
both of Sue’s requests. David maintained he had offered to sell his
interest in the family home only on the condition that Sue refinance
the mortgage to remove his name from the loan. David also
asserted the family home had appreciated in value, his community
property interest was greater than the amount for


2     The amount Sue stated she was requesting in her
declaration and the amount she listed in the request for order
were different.

                                  6
which he offered to sell Sue the home, and the order Sue had
requested would result in an unequal division of a community
asset. As to the requested writ of execution, David asserted Sue
had not asked for his consent prior to incurring the expenses for
Ryan and asked the court to order Sue to comply with the
judgment’s requirement that the parties meet and confer
regarding expenses.

            3.     The March 2018 hearing on both requests The
      family court held a hearing in March 2018 to decide
the pending requests for orders filed by David and Sue. The court
denied Sue’s request for an order requiring David to sell his
community property interest in the home, stating it could not
make that order without first determining the dollar value of the
community interest and any separate property interest either
party might have. The court noted it still retained jurisdiction
over the asset and could make orders upon which the parties
actually agreed. The court also denied Sue’s request for a writ of
execution, finding it vague and inconsistent with the judgment of
dissolution. The court explained Sue had not specifically set forth
the amounts for which she contended David was liable, the
period of time during which those amounts were incurred, and
the reasons for the expenditures.
       The court continued David’s request to enter the QDROs
(which had been signed by David, but not Sue) based on Sue’s
representation that she had signed a new QDRO (prepared by
new QDRO counsel). The court ordered Sue to provide David
with a copy. Regarding David’s request for sanctions in the form
of attorney fees, the court believed Sue’s termination of the prior
QDRO attorney was premature and her refusal to sign the
QDROs he prepared was unwarranted. Finding that the issue
could have been resolved without the expenditure of attorney fees
and that Sue’s conduct was inconsistent with the goals of Family



                                 7
Code section 271, the court imposed sanctions in the amount
of $2,500.
       The family court issued two minute orders following this
March 2018 hearing, one addressing David’s request for order,
and one addressing Sue’s. Although the court did not order or
request David to prepare an order after hearing on the record
during the hearing, the court’s minute order addressing David’s
request for hearing and imposing sanctions on Sue stated David
should prepare a written order after hearing, serve it on Sue for
approval, and submit it to the court for signature. The minute
order addressing Sue’s request for order did not instruct the
preparation of an order after hearing.
       David served Sue with a draft order after hearing in April
2018. Sue objected to the draft. On June 4, 2018, the court
ultimately signed and filed two orders after hearing (only one of
which it had requested) memorializing its rulings at the earlier
March hearing. There is no proof of service in the record on
appeal that demonstrates when (or if) Sue was served with copies
of the final orders after hearing.

      D.     Sue’s Motion for Reconsideration
             1.The motion and responses
      Before those orders after hearing were finalized, Sue filed a
motion for reconsideration. Sue asserted she had recently
learned of additional options for dividing community property,
including exchanging her share of the interest in David’s annuity
plan for his interest in the family home. Sue asked the court to
allow her to exercise that option. Sue also asked the court to
reverse its decision not to order David to sell his interest in the
family home because she had attempted to apply for a refinance
to remove David’s name from the loan but was told she did not
qualify because David’s counsel had placed a lien on the home.
Sue also asked the court to order David to pay for half of Ryan’s
care expenses based on “new facts”: Sue and David had met and

                                 8
conferred regarding the costs, David demanded contingencies be
met before he would reconsider sharing the expenses, and
meeting those contingencies was not a condition previously
imposed by the court.
       David filed a responsive declaration opposing Sue’s motion
for reconsideration and asking the court to sanction Sue $5,000.
David’s attorney submitted a declaration averring he advised
Sue he would seek sanctions if she went forward with her
reconsideration motion because it was frivolous but Sue refused
to withdraw the motion. David’s attorney stated the request for
sanctions was made pursuant to Family Code section 271 and
Code of Civil Procedure section 128.7.3
       Sue’s reply declaration maintained her reconsideration
motion was based on new facts and circumstances. She also
asserted David’s request for sanctions should be denied
because the motion was not frivolous or intended to cause
delay. Sue additionally asked the family court to rescind the
$2,500 sanctions it previously imposed (even though her initial
motion had not sought reconsideration of that order).

             2.    The hearing
      At the hearing on Sue’s motion for reconsideration, the court
found she presented no new facts justifying reconsideration. The
court explained Sue’s recitation of information she claimed to have
recently learned was all knowable at the time of the original March
hearing, and thus, not a basis for reconsideration. The court further
found many of Sue’s other arguments were merely points where she
disagreed with the court’s ruling, and again, not


3     “Under Code of Civil Procedure section 128.7, a court
may impose sanctions for filing a pleading if the court
concludes the pleading was filed for an improper purpose or
was indisputably without merit, either legally or factually.”
(Peake v. Underwood (2014) 227 Cal.App.4th 428, 440.)

                                  9
a proper ground for reconsideration. Regarding David’s request
for sanctions, the court found Sue’s demands had been
unreasonable and she did not understand the import of certain
facts, legal language, and previous findings made by the court.
The court imposed sanctions in the amount of $4,500 based on
its conclusion there was no good faith basis to bring the motion
for reconsideration, which included requests that the court issue
rulings that were clearly beyond the jurisdiction of the court.
       The family court directed David to prepare an order after
hearing memorializing its decision. David did so, and the order
after hearing was signed and filed on August 10, 2018. Sue filed
her notice of appeal on October 3, 2018.

                          II. DISCUSSION
       Sue’s appeal presents eight issues stemming from the
judgment of dissolution and the several orders entered between
March 2016 and August 2018. All but two of these issues are not
properly before us, either because Sue’s appeal of the particular
ruling in question is untimely or because rulings on motions for
reconsideration are not separately appealable. The only issues
that are properly before us are the family court’s two sanctions
orders, the first issued in June 2018 and the second in August
2018.
       The family court did not abuse its discretion by issuing
the former sanctions order. The court reasonably found Sue’s
behavior frustrated the policy of promoting settlement of issues
and cooperation among parties. The latter sanctions order,
however, must be reversed because David’s request for sanctions
did not comply with two procedural prerequisites specified in
Code of Civil Procedure section 128.7 itself, namely, that a party
to be sanctioned must first be served with a sanctions motion 21
days before it is filed and that a request for sanctions must be
made separately from another motion.



                                10
      A.      Appealability
              1.    The appeal of most of the orders is untimely
       Under the California Rules of Court (except in case of
certain circumstances that are not at issue here), a “notice of
appeal must be filed on or before the earliest of: [¶] (A) 60 days
after the superior court clerk serves on the party filing the notice
of appeal a document entitled ‘Notice of Entry’ of judgment or a
filed-endorsed copy of the judgment, showing the date either was
served; [¶ ] (B) 60 days after the party filing the notice of appeal
serves or is served by a party with a document entitled ‘Notice of
Entry’ of judgment or a filed-endorsed copy of the judgment,
accompanied by proof of service; or [¶] (C) 180 days after entry of
judgment.” (Cal. Rules of Court, rule 8.104 (a)(1), emphasis
added; see also Cal. Rules of Court, rule 8.104(e) [defining
“judgment” to include an appealable order].)
       “Orders are ‘entered’ on the date of entry in the written
minutes, or the date the signed order is filed. [Citation.]” (In re
Marriage of Mosley (2010) 190 Cal.App.4th 1096, 1101.) “[N]o
court may extend the time to file a notice of appeal. If a notice of
appeal is filed late, the reviewing court must dismiss the appeal.”
(Cal. Rules of Court, rule 8.104(b); see also Beresh v. Sovereign
Life Ins. Co. (1979) 92 Cal.App.3d 547, 551 [rule that an appeal
must be timely filed is jurisdictional, and an appellate court has
no discretion to hear an untimely appeal but must dismiss it on
its own motion].)
       Sue filed her notice of appeal on October 3, 2018. The
judgment after trial in this case was entered almost two years
before that notice of appeal, on October 12, 2016. The order
denying Sue’s motion for new trial was entered on July 7, 2016.
The order after hearing following the March 2017 hearing
regarding child support for Ryan and other matters was signed




                                 11
and filed on April 24, 2017.4 Far more than 180 days passed
between the date of the notice of appeal and the entry of the
dissolution judgment or any of these subsequent orders. Sue’s
appeal as to these issues is therefore untimely. (See Faunce v.
Cate (2013) 222 Cal.App.4th 166, 170.)
       Sue additionally challenges rulings the family court made
at the hearing in March 2018. At the March hearing, the family
court ruled on David’s request that the court enter domestic
relations orders and Sue’s request for orders regarding the family
home and Ryan’s care. The court issued separate minute orders
memorializing its rulings on the requests by each party.
       The family court did not instruct David to prepare an order
after hearing in connection with its rulings on Sue’s requests, so
the court’s ruling on the issues raised by Sue was “entered” by
operation of law on the day the court issued its minute order,
March 26, 2018.5 (Cal. Rules of Court, rule 8.104(c)(2) [“The entry
date of an appealable order that is entered in the minutes is the
date it is entered in the permanent minutes. But if the minute
order directs that a written order be prepared, the entry date is
the date the signed order is filed; a written order prepared under
rule 3.1312 or similar local rule is not such an order prepared by
direction of a minute order”].) Sue’s notice of appeal was filed
more than 180 days after that date, and her appeal of the family
court’s ruling on that request is accordingly untimely.


4     Sue previously appealed the family court’s rulings at this
hearing, and we addressed her claims in our prior unpublished
opinion. (In re Nott, Dec. 5, 2018, B283679 [nonpub. opn.]).
5      While David ultimately prepared an order after hearing
regarding Sue’s requests, which the court signed, that order is
irrelevant for purposes of appeal because the court did not direct
him to prepare it. (See Cal. Rules of Court, rule 8.104(c)(2) [“a
written order prepared under rule 3.1312 or similar local rule”
does not affect entry date of appealable order].)

                                 12
      The analysis and outcome are different with respect to the
family court’s ruling on the relief requested by David (including
the court’s imposition of sanctions on Sue) because the minute
order memorializing that ruling instructed David to prepare an
order after hearing.6 As a result, the deadline to appeal from that
ruling began to run when the family court entered the order after
hearing, on June 4, 2018. Since the record does not contain a
proof of service indicating when a copy of the signed order was
served on Sue, the only deadline for filing a notice of appeal that
applies is the longest deadline: 180 days from the date of entry of
the order.7 (Cal. Rules of Court, rule 8.104(a)(1)(C).) Sue’s noticed
an appeal of that order within that timeframe and the appeal,
insofar as it challenges the court’s ruling in that order after
hearing, is timely.


6      The family court did not orally direct David to prepare an
order after hearing during the hearing itself. But as we have said,
the minute order does instruct David to prepare an order after
hearing. While “[c]onflicts between the reporter’s and clerk’s
transcripts are generally presumed to be clerical in nature and are
resolved in favor of the reporter’s transcript unless the particular
circumstances dictate otherwise” (In re Merrick
V. (2004) 122 Cal.App.4th 235, 249), “a trial court’s oral ruling
on a motion does not become effective until it is filed in writing
with the clerk or entered in the minutes” (In re Marriage of
Drake (1997) 53 Cal.App.4th 1139, 1170). “Furthermore, when
the trial court’s minute order expressly indicates that a written
order will be filed, only the written order is the effective order.”
(Ibid.) We therefore treat the family court’s minute order as
controlling in these circumstances.
7     David points to a proof of service in the record, arguing it
demonstrates he served the order after hearing on Sue in April
2018—before the order was signed. While it appears David
indeed served a draft of the order on Sue on that date, the
service of a draft order, unsigned by the court, has no bearing on
the deadline to appeal from the entry of the order.

                                 13
            2.     Rulings on motions for reconsideration are not
                   separately appealable
       Sue also seeks to challenge the family court’s June 2018
order denying her motion for reconsideration. The family court
ordered David to prepare an order after hearing to memorialize
that ruling, and the order after hearing was filed on August 10,
2018. Because the record again includes no proof of service
demonstrating when this signed order was served on Sue, the
180-day notice of appeal deadline applies. Under that standard,
Sue’s appeal of the reconsideration order would be timely. But
timeliness is not the problem.
       Motions for reconsideration are not separately
appealable. Rather, a litigant may appeal a ruling on a motion
for reconsideration only through an appeal from the underlying
order. (Code Civ. Proc., § 1008, subd. (g) [“An order denying
a motion for reconsideration . . . is not separately appealable.
However, if the order that was the subject of a motion for
reconsideration is appealable, the denial of
the motion for reconsideration is reviewable as part of an appeal
from that order”].) Since we have already concluded Sue did not
timely appeal the underlying order, we similarly conclude the
substance of her motion for reconsideration cannot be
considered now.
       There was, however, one matter decided at the hearing
held to consider Sue’s reconsideration motion (later memorialized
in the family court’s August 2018 order) that was not a request
for reconsideration: the court’s imposition of sanctions on Sue. An
appeal of the underlying order would not have encompassed that
sanctions award. The family court’s order granting sanctions in
connection with the motion for reconsideration is therefore
properly before us in this appeal.




                                14
      B.     The Family Court Did Not Abuse Its Discretion by
             Ordering Sanctions Under Family Code Section 271
       As we have already explained, Family Code section 271
(section 271) allows the court to “base an award of attorney[ ] fees
and costs on the extent to which the conduct of each party or
attorney furthers or frustrates the policy of the law to promote
settlement of litigation and, where possible, to reduce the cost of
litigation by encouraging cooperation between the parties and
attorneys.” (Fam. Code, § 271, subd. (a).) “Expressed another
way, section 271 vests family law courts with an additional
means with which to enforce this state’s public policy of
promoting settlement of family law litigation, while reducing its
costs through mutual cooperation of clients and their counsel.”
(In re Marriage of Tharp (2010) 188 Cal.App.4th 1295, 1318.)
       “We review an award of attorney fees and costs under
section 271 for abuse of discretion. . . . We review any factual
findings made in connection with the award under the
substantial evidence standard.” (In re Marriage of Fong (2011)
193 Cal.App.4th 278, 291.)
       Sue contends the family court abused its discretion because
her requests were not frivolous and she complied with the “court’s
requirements” for her motion. This, however, is not the standard
for the imposition of sanctions under section 271. Based on the
record before us, there are ample grounds on which the family
court could properly find Sue had unreasonably frustrated the
settlement of family law litigation.
       David’s request for section 271 sanctions was based on
Sue’s behavior related to the QDROs. The dissolution judgment
instructed the parties to agree upon an experienced individual to
prepare the QDROs, and further instructed that individual was
to prepare the orders and obtain approval from the respective
plans. Sue was the one to select initial QDRO counsel, and that
attorney had prepared QDROs by May 2017. When presented
with the draft QDROs for review, Sue believed the drafts did not

                                15
mirror the language suggested by the plans. Rather than allow
the plan attorneys to review the drafts and make that
determination, however, Sue prevented her retained QDRO
attorney from submitting the drafts to the plans. And rather
than work with the drafts that had already been prepared, she
hired another QDRO attorney to prepare new drafts, without
consulting David.
       By the time of the March 2018 hearing, no QDROs had
been submitted to the court even though the court had first
directed their preparation almost a year and a half earlier and
initial drafts had been drafted many months before. Sue’s actions
delayed the proceedings related to the QDROs and caused the
expenditure of additional fees. These facts adequately support
the family court’s discretionary decision to impose section
271 sanctions.

      C.     Sanctions Under Code of Civil Procedure Section
             128.7 Were Unavailable Because David’s Attorney Did
             Not Follow Proper Procedure
      Code of Civil Procedure section 1008, which establishes
the rules for filing motions for reconsideration, provides that a
court may impose sanctions for violations “as allowed by [Code of
Civil Procedure s]ection 128.7 [(section 128.7)].” (Code Civ. Proc.,
§ 1008, subd. (d).) Section 128.7 allows a court to impose
sanctions against parties who file papers in court frivolously, in
bad faith, or otherwise improperly. (Moofly Productions, LLC v.
Favila (2018) 24 Cal.App.5th 993, 997.) Section 128.7 also
contains procedural requirements that must be satisfied before
sanctions can be imposed.
      “A motion for sanctions under [section 128.7] shall be made
separately from other motions or requests and shall describe the
specific conduct alleged to violate subdivision (b).” (Code Civ. Proc.,
§ 128.7, subd. (c)(1), emphasis added.) The notice of the motion
must be served on the other party at least 21 days before


                                   16
the motion is filed. (Code Civ. Proc., § 128.7, subd. (c)(1).) If the
other party does not withdraw or correct the challenged conduct,
the motion may then be filed, and the court may consider the
motion for sanctions. (Code Civ. Proc., § 128.7, subd. (c)(1).)
      The language of section 128.7 is unambiguous. The word
“shall” requires a party seeking sanctions to serve a separate,
formal motion for sanctions on the offending party at least 21
days before filing the motion with the court. Although David
requested sanctions in his response to Sue’s motion for
reconsideration, and although David’s counsel appears to have
warned Sue that David would seek sanctions against her if she
did not withdraw the motion, David neither served a motion for
sanctions against Sue in advance nor filed a separate motion for
sanctions with the court. That requires reversal of the section
128.7 sanctions order.8 (See, e.g., Martorana v. Marlin &
Saltzman (2009) 175 Cal.App.4th 685, 698-700.)




8     The concluding section of Sue’s reply brief asks this court
to transfer the matter to a different judge on remand. The
request is made too late and baseless anyway.

                                    17
                          DISPOSITION
      The family court’s August 10, 2018, order imposing
sanctions on Sue is reversed. The family court’s March 26, 2018,
order, as it pertains to relief requested by David, is affirmed. The
balance of Sue’s appeal is dismissed. Costs on appeal are
awarded to David.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            BAKER, J.

We concur:



      RUBIN, P. J.



      KIM, J.




                                 18